Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered. Applicant further amended claims on 5/14/2021. Claims 1 – 16, 18 – 22 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 4/21/2021 is acknowledged by the examiner.

Response to Arguments
Applicant amended the specification in response to an objection to the specification. The amended specification is entered and the objection to the specification is hereby withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 18: (currently Amended): The pinch valve of claim 16, wherein the first and second flow sensors are coupled to extensions disposed on a side of the controller housing opposite the display.




Allowable Subject Matter
Claims 1 – 16, 18 - 22 are allowed.
Regarding claim 1, prior art does not make obvious the claim limitation “wherein operation of the one or more flow sensors is prevented upon a first signal from at least one of the one or more proximity sensors.”
Regarding claim 16, prior art does not make obvious the claim limitation “the one or more flow sensors comprise first and second flow sensors coupled to the controller housing and disposed on opposite ends of the tube slot.”
Regarding claim 22, “wherein operation of the first and second flow sensors is prevented based upon a second signal from the tube sensor … wherein the first flow sensor is configured to measure fluid flow upstream of the tube sensor and the second flow sensor is configured to measure fluid flow downstream of the tube sensor.”
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753